ORDER
FILIPPINE, Chief Judge.
This matter is before the Court on defendant’s post-trial “motion under Title 18 section 3568 to be granted credit for time on bond as in custody time.” At the onset, the Court notes that 18 U.S.C. § 3568 was repealed and applies only to offenses committed prior to November 1, 1987.1 Furthermore, the Eighth Circuit Court of Appeals has clearly stated that under § 3568 a prisoner was only entitled to credit for time actually spent in custody and not for time on bond. Villaume v. United States, 804 F.2d 498 (8th Cir.1986). The award of credit for prior custody is now controlled by 18 U.S.C. § 3585(b). That plaintiff is not entitled to the relief he seeks is even clearer under this section which provides for credit for time “spent in official detention.”
Accordingly,
IT IS HEREBY ORDERED that defendant’s motion is DENIED.

. Defendant committed the charged offense on June 10, 1989, and his motion pertains to the period from August 11, 1989, until January 29, 1990.